Mr. Justice Mercur
delivered the opinion of the court, May 7th 1877.
Both assignments present one question only: that is, the effect to be given to the non-payment, within thirty days after notice, of an assessment on the premium-note of the insured. The court below thought the omission to pay made the policy absolutely void, and that no valid assessment on the note could be made to pay losses thereafter sustained. The evidence of such assessments was therefore rejected.
In an opinion just filed, in another case between these same parties, in regard to another assessment on this identical note, we have fully discussed the question which arises here. The reasons there given rule this case. It is unnecessary to repeat them. They show that the learned judge erred in rejecting the evidence, and that this judgment must be reversed.
Judgment reversed, and a venire facias de novo awarded.